IN THE SUPREME COURT OF THE STATE OF NEVADA


DUJUAN DON LOOPER,                                        No. 84804
                  Appellant,                                            lk..
              vs.
THE STATE OF NEVADA,
                                                              FILE
                  Respondent.                                 JUN 16 2tizz




                      ORDER DISMISSING APPEAL

             This is a pro se appeal from a judgment of conviction. This
court's review of this appeal reveals a jurisdictional defect. Specifically, the
district court entered the judgment of conviction on May 23, 2014.
Appellant did not file the notice of appeal, however, until May 26, 2022, well
after the expiration of the 30-day appeal period prescribed by NRAP 4(b).
Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining
that an untimely notice of appeal fails to vest jurisdiction in this court).
Accordingly, this court
             ORDERS this appeal DISMISSED.




                                                       , J.
                          Hardesty


                 ,0        , J.
Stiglic                                     Herndon
                       cc:   Chief Judge, Eighth Judicial District Court
                             Eighth Judicial District Court, Department 17
                             Dujuan Don Looper
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    441bis.